Citation Nr: 1410468	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This appeal comes before the Board of Veteran's Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for hearing loss is established for the left ear only.  

2.  The Veteran has demonstrated no worse than Level III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In August 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are assigned.  The claim was last readjudicated in September 2013.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2009 and August 2013 in conjunction with the claim on appeal.  The Veteran has not alleged that these VA audiological examinations are inadequate for rating purposes.  Additionally, the Veteran has not alleged his left ear hearing loss has worsened in severity since the most recent August 2013 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz   38 C.F.R. § 4.85, Diagnostic Code 6100. 

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

In the present case, the Board notes that the Veteran has been granted service connection for only one ear, his left ear.  Where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of non-service connected disability meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable for the combination of service-connected and nonservice-connected disabilities.  38 C.F.R. § 3.383.  The language of 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After reviewing the evidence of record the Board finds that a compensable rating for left ear hearing loss is not warranted.  38 C.F.R. §4.85, Diagnostic Code 6100. 

The Veteran reports that his hearing in his left ear has worsened as he has aged.  Additionally, two operations and a hearing aid have not helped his hearing.  

VA treatment records are completely silent for any audiometric findings.  A June 2009 VA treatment record does note the Veteran's complaints of decreased hearing in the left ear.  Normal hearing was found in the right ear.

In support of his claim, the Veteran submitted a July 2009 private audiogram, the results of which showed puretone thresholds in decibels of 45, 50, 45, 60 and 70, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Speech discrimination was 92 percent.  The average puretone threshold was 56 percent.  This yields a level I hearing impairment, which is non-compensable under Table VII.  

The Veteran was afforded an August 2009 VA audiological examination.  The examiner determined that hearing was within normal limits for the right ear.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
LEFT
45
45
55
65

The average pure tone threshold from 1000 to 4000 Hertz was 53 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  Applying the values of the audiological examinations to the rating criteria results in a numeric designation no greater than Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The examiner noted the Veteran was not employed but he reported the impact on occupational activities as hearing difficulty.  

The Veteran was afforded another VA audiological examination in August 2013.  An audiogram revealed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
LEFT
50
65
65
65

The average pure tone threshold from 1000 to 4000 Hertz was 62 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  Applying the values of the audiological examinations to the rating criteria results in a numeric designation no greater than Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The examiner noted that the Veteran reported his hearing loss interferes with communication which impacts the ordinary conditions of daily life, including his ability to work.  

The evidence of record, as detailed above, preponderates against entitlement to a compensable schedular rating for left ear hearing loss.  The evidence of record simply does not allow for a compensable disability rating under the schedular criteria.  

To the extent that the Veteran contends that his left ear hearing loss is more severe than currently evaluated, the Veteran, while competent to report symptoms such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing which has not been shown.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Even after considering the Veteran's reports as to the effects of the disability on his daily life, to include difficulty hearing others the evidence shows that the rating criteria for a compensable rating are not met.  Lendenmann.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's left ear hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by this level of disability. 

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the evidence does not suggest, and the evidence does not support a finding that the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his hearing loss.  Accordingly, Rice considerations are inapplicable in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


